EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert J. Goodell on 14 January 2022.

The application has been amended as follows: 

	Claim 8 has been amended as follows:
8. The touch display device according to claim 1, wherein:
K is odd; and 
in an area of each of the plurality of touch sensor groups 

	The final claim 8 therefore reads:
8. The touch display device according to claim 1, wherein:
K is odd; and 
in an area of each of the plurality of touch sensor groups, the two or more first electrodes arranged in each of the first electrode row and the K-th electrode row have a smaller size in a column direction than the two or more first electrodes arranged in each of remaining odd-numbered electrode rows.

Claims 25-28 have been cancelled.

Election/Restrictions
Claims 1, 3-7, and 10-24 are allowable. The restriction requirement between Species A-D, as set forth in the Office action mailed on 16 April 2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 16 April 2021 is partially withdrawn.  Claim 8, directed to Species B, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1:

But Kim in view of Lee and further in view of Yang does not teach or suggest, wherein the touch controller is configured to when two or more touches occur within an area of one first touch sensor group of the plurality of touch sensor groups; obtain a plurality of estimated touch points in the plurality of touch sensor groups based on touch sensing data on each of the plurality of touch sensor groups; and determine touch coordinates on two more touches by using sensing values on two or more estimated touch points selected from the plurality of estimated touch points, based on touch sensing data on each of the touch sensor groups adjacent to the first touch sensor groups in which all of the plurality of estimated touch points are located. In particular this last portion is not disclosed by the prior art of record: they does not use the electrodes in the adjacent groups to estimate the touch points. These elements in combination with the other elements of the claim render it allowable over the prior art of record.
Regarding claims 3-17 and 19-24:
They are dependent on claim 1 or contain similar language.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694